Mikoll, J.
Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered March 6, 1985, convicting defendant upon his plea of guilty of the crime of arson in the third degree.
The relevant facts of the situation are set forth in codefendant’s case (People v Fournier, 116 AD2d 935). Defendant was sentenced to the same 5- to 15-year prison term as his codefendant. However, there are some distinguishing characteristics. Defendant was almost 20 years old and graduated from high school at the time of the arson, whereas his codefendant was 17 years old and was a high school dropout. Defendant also had a slightly more extensive involvement with the legal system. In view of our prior decision in Fournier and the differences existing between the two defendants, we deem it appropriate to reduce defendant’s minimum sentence of imprisonment to 4 years but leave the maximum term of 15 years intact.
Judgment modified, as a matter of discretion in the interest of justice, by reducing the minimum period of defendant’s imprisonment from 5 years to 4 years, and, as so modified, affirmed. Kane, J. P., Casey, Weiss, Mikoll and Harvey, JJ., concur.